U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the quarterly period ended June 30, 2008 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number: 000-51578 CryoPort, Inc. (Exact name of small business issuer as specified in its charter) Nevada 88-0313393 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 20382 BARENTS SEA CIRCLE, LAKE FOREST, CA 92630 (Address of principal executive offices) (Zipcode) Registrant’s telephone number, including area code: (949) 470-2300 Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” as defined in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 month (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ¨ As of August 10, 2008 the Company had 41,174,703 shares of its $0.001 par value common stock issued and outstanding. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 2 ITEM 1. Financial Statements 2 Consolidated Balance Sheets at June 30, 2008 (Unaudited) and March 31, 2008 2 Unaudited Consolidated Statements of Operations for the three months ended June 30, 2008 and 2007 3 Unaudited Consolidated Statements of Cash Flows for the three months ended June 30, 2008 and 2007 4 Notes to Consolidated Financial Statements (Unaudited) 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 ITEM 4T: Controls and Procedures 40 PART II OTHER INFORMATION 41 ITEM 1. Legal Proceedings 41 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 ITEM 3. Defaults Upon Senior Securities 42 ITEM 4. Submission of Matters to a Vote of Security Holders 42 ITEM 5. Other Information 42 ITEM 6. Exhibits 43 SIGNATURES 44 Page 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CRYOPORT, INC. CONSOLIDATED BALANCE SHEETS June 30, March 31, 2008 2008 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ 2,189,698 $ 2,231,031 Restricted cash 205,920 203,670 Accounts receivable, net 2,051 21,411 Inventories 195,036 121,952 Prepaid expenses and other current assets 154,940 153,016 Total current assets 2,747,645 2,731,080 Fixed assets, net 208,720 193,852 Intangible assets, net 1,107 474 Deferred financing costs, net 104,084 325,769 Other assets 178,787 209,714 $ 3,240,343 $ 3,460,889 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 235,859 $ 234,298 Accrued expenses 104,446 95,048 Accrued warranty costs 24,368 29,993 Accrued salaries and related 133,749 138,103 Current portion of convertible notes payable and accrued interest, net of discount of $860,886 at June 30, 2008 and $1,039,844 at March 31, 2008 2,144,437 902,486 Line of credit and accrued interest 103,349 115,943 Current portion of related party notes payable 150,000 150,000 Current portion of note payable to officer 72,000 72,000 Current portion of note payable - 12,000 Total current liabilities 2,968,208 1,749,871 Related party notes payable and accrued interest, net of current portion 1,570,678 1,582,084 Convertible notes payable, net of current portion and discount of $2,760,796 at June 30, 2008 and $2,482,513 at March 31, 2008 - - Note payable to officer and accrued interest, net of current portion 114,058 129,115 Total liabilities 4,652,944 3,461,070 Stockholders’ deficit: Common stock, $0.001 par value; 125,000,000 shares authorized; 41,089,703 at June 30, 2008 and 40,928,225 at March 31, 2008 shares issued and outstanding 41,090 40,929 Additional paid-in capital 20,697,994 13,888,094 Accumulated deficit (22,151,685 ) (13,929,204 ) Total stockholders’ deficit (1,412,601 ) (181 ) $ 3,240,343 $ 3,460,889 See accompanying notes to unaudited consolidated financial statements Page 2 CRYOPORT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For The Three Months Ended June 30, 2008 2007 Net sales $ 13,424 $ 5,541 Cost of sales 118,378 68,307 Gross loss (104,954 ) (62,766 ) Operating expenses: Selling, general and administrative expenses 560,040 594,555 Research and development expenses 110,791 28,587 Total operating expenses 670,831 623,142 Loss from operations (775,785 ) (685,908 ) Other income (expense): Interest income 12,814 - Interest expense (555,769 ) (58,000 ) Loss on extinguishment of debt (6,902,941 ) - Total other expense, net (7,445,896 ) (58,000 ) Loss before income taxes (8,221,681 ) (743,908 ) Income taxes 800 1,600 Net loss $ (8,222,481 ) $ (745,508 ) Net loss available to common stockholders per common share: Basic and diluted loss per common share $ (0.20 ) $ (0.02 ) Basic and diluted weighted average common shares outstanding 41,018,074 37,890,100 See accompanying notes to unaudited consolidated financial statements Page 3 CRYOPORT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For The Three Months Ended June 30, 2008 2007 Cash flows from operating activities: Net loss $ (8,222,481 ) $ (745,508 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 14,631 6,923 Amortization of deferred financing costs 17,162 4,699 Amortization of debt discount 418,275 29,638 Stock issued to consultants 28,500 382,500 Fair value of stock options and warrants issued toemployees and directors 53,887 - Loss on extinguishment of debt 6,902.941 - Interest earned on restricted cash (2,250 ) - Changes in operating assets and liabilities: Accounts receivable 19,360 7,838 Inventories (73,084 ) (1,390 ) Prepaid expenses and other assets 29,001 - Accounts payable 1,561 (13,694 ) Accrued expenses 9,398 6,903 Accrued warranty costs (5,625 ) 375 Accrued salaries and related (4,354 ) (14,150 ) Accrued interest 118,164 22,688 Net cash used in operating activities (694,914 ) (313,178 ) Cash flows from investing activities: Payment of trademark costs (633 ) - Purchases of fixed assets (29,499 ) (2,805 ) Net cash used in investing activities (30,132 ) (2,805 ) Cash flows from financing activities: Net proceeds from borrowings under convertible notes 1,062,500 - Repayment of convertible notes (117,720 ) - Repayment of borrowings on line of credit (12,500 ) - Payment of deferred financing costs (191,875 ) - Repayment of note payable (12,000 ) - Repayments of related party notes payable (30,000 ) (15,000 ) Repayments of note payable to officer (18,000 ) (9,000 ) Proceeds from issuance of common stock, net - 554,140 Proceeds from exercise of options and warrants 3,308 100,000 Net cash provided by financing activities 683,713 630,140 Net change in cash and cash equivalents (41,333 ) 314,157 Cash and cash equivalents, beginning of period 2,231,031 264,392 Cash and cash equivalents, end of period $ 2,189,698 $ 578,549 See accompanying notes to unaudited consolidated financial statements Page 4 CRYOPORT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For The Three Months Ended June 30, 2008 2007 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 5,620 $ - Income taxes $ 800 $ 1,600 Supplemental disclosure of non-cash activities: Estimated fair value of common stock issued and warrants granted in connection with consulting agreement $ 28,500 $ 349,834 Deferred financing costs in connection with convertible debt financing $ 84,202 $ - Debt discount in connection with convertible debt financing $ 1,250,000 $ - Conversion of debt and accrued interest to common stock $ 5,446 $ 105,679 Cashless exercise of warrants $ 150 $ - Cancellation of shares issued for debt principal reductions $ 117,720 $ - Estimated fair value of warrants issued in connection of debt modification $ 5,858,344 $ - See accompanying notes to unaudited consolidated financial statements Page 5 CRYOPORT, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) For the Three Months Ended June 30, 2008 and 2007 NOTE 1 - MANAGEMENT’S REPRESENTATION The accompanying unaudited consolidated financial statements have been prepared by CryoPort, Inc. (the “Company”) in accordance with accounting principles generally accepted in the United States of America for interim financial information, and pursuant to the instructions to Form 10-Q and Article 8 of Regulation S-X promulgated by the Securities and Exchange Commission.
